Citation Nr: 1625916	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-22 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for limitation of extension of the left knee from August 24, 2009. 
 
 2.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee.

(The issue of reentrance into a vocational rehabilitation services program under Chapter 31 of Title 38 of the United States Code is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from October 1981 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision for the Veteran's left knee and an October 2009 rating decision for the Veteran's right knee by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a notice of disagreement (NOD) for the February 2005 rating decision in June 2005 and for the October 2009 rating decision in December 2009.  A statement of the case (SOC) was provided for the February 2005 rating decision in September 2005 and for the October 2009 rating decision in March 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) for the February 2005 rating decision in October 2005 and for the October 2009 rating decision in April 2010.

This claim was previously before the Board in September 2008, at which time the issue of entitlement to an increased evaluation for the Veteran's left knee was remanded for additional development.  While the claim was on remand, the RO, in a November 2009 rating decision, granted the Veteran a separate evaluation of 10 percent for left knee limitation of extension, effective August 24, 2009, based upon such entitlement being shown.  The Veteran filed a NOD for this decision requesting an earlier effective date in August 2010.

Upon completion of the requested development, the Board again adjudicated the Veteran's claim in February 2010, at which time it denied an increase in excess of 10 percent for the Veteran's degenerative arthritis of the left knee and granted a separate evaluation of 10 percent for left knee instability.  In a March 2010 rating decision, the RO promulgated the Board's decision with a grant of a separate evaluation of 10 percent for the Veteran's instability of the left knee, effective August 24, 2009, the date upon which entitlement was shown.

In the February 2010 Board decision, it also remanded the issue of the Veteran's claimed entitlement to an earlier effective date and increased evaluation for limitation of extension of the left knee.  It was noted that the Veteran had submitted a NOD for these claims, but an SOC had not yet been provided.  Thus the claim was remanded for the provision of an SOC in accordance with the Court of Appeals for Veterans Claims (Court) holding in Manlincon v. West  12 Vet. App. 238 (1999).  The RO then issued the Veteran such SOC in August 2010 and the Veteran perfected his appeal for those issues with the timely submission of a VA Form 9 in September 2010.

This claim was again previously before the Board in January 2014, at which time the issue of the earlier effective date for the left knee was denied and both the issues of increased ratings for the right knee and left knee were remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Veteran was provided with a hearing before a Veterans Law Judge in March 2013.  A copy of the transcript has been associated with the claims file.

It is noted that the Veterans Law Judge who previously presided over the Veteran's case and held the March 2013 Board hearing is no longer employed by the Board.  The Veteran was notified of this fact and afforded an additional opportunity for a hearing before a new Veterans Law Judge in February 2015 and again in May 2016.  However, neither the Veteran nor his representative provided any response requesting such additional hearing.  As such, the Board shall proceed accordingly.  As a side note, in the October 2015 informal hearing presentation by the Veteran's representative, it was indicated that the Veteran was still awaiting a hearing.  However, this appears to be solely within the context of the Veteran's prior remand for his vocational rehabilitation claim in which it was determined that he needed a hearing scheduled for that issue only.  As such, that issue shall be discussed in a separate Board decision and does not affect the decision to proceed with the adjudication of the present claims in this decision.

The Veteran's electronic claims file has also been reviewed and considered accordingly.  A copy of the Veteran's March 2013 hearing brief was available, but there was no other evidence apart from the physical claims file that was pertinent to the current adjudication.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's service-connected left knee was manifested by at most a limitation of flexion to 55 degrees and limitation of extension to 10 degrees with pain.  There has been no showing of any ankylosis, subluxation, dislocation, nonunion, or malunion.  Instability was shown, but has already been separately evaluated.

2.  Throughout the period of appeal, the Veteran's service-connected right knee was manifested by at most a limitation of flexion to 55 degrees and limitation of extension to 0 degrees with pain.  There has been no showing of any ankylosis, instability, subluxation, dislocation, nonunion, or malunion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected limitation of extension of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).

2.  The criteria for an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned," as in the case of the left knee, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's left knee disability, VA's duty to notify has been satisfied.

In regard to the Veteran's increased rating for the right knee he has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway  v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated in September 2009 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes, however, that where, as in the case of the left knee, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected knees are rated as 10 percent disabling in accordance with the General Rating Formula for the Musculoskeletal System.  38 C.F.R. § 4.71a, DCs 5257 - 5260.  This diagnostic code states to rate as disfigurement of the head, face, or neck (DC 7800), or impairment of function.

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion was limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a. 

The VA General Counsel  has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Under Diagnostic Code 5257, for evaluating "other" disability of the knee such as recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a.

The terms "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Additionally, a 10 percent evaluation is warranted for arthritis via X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.   20 percent evaluation is warranted for arthritis via X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

Left Knee

The Veteran contends that his left knee extension is worse than currently reflected by his evaluation of 10 percent.

VA records from 2005 to 2008 show complaints of bilateral knee pain.  In January 2008 range of motion of the left knee was within normal limits.

On VA examination on August 2009, the flexion of the left knee was limited to 92 degrees and extension of the left knee was limited to 10 degrees, both with pain on movement.  There was no additional pain or loss of motion on repetition.  The Veteran reported flare ups that occur daily with a severity of 8 on a scale of 1 to 10 and usually last for an hour.  This can interfere with chores, sleeping, and weight-bearing activities.  X-rays revealed degenerative joint disease.  Palpable tenderness was noted over the medial joint space with grade 2 moderate crepitus and medial meniscal derangement which results in mild instability.

On VA examination on October 2009, the flexion of the left knee was limited to 118 degrees and extension of the left knee was limited to 0 degrees, both with pain on movement.  There was no additional pain or loss of motion on repetition.  There was tenderness to palpation and crepitus.  However, the knee was found to be stable.  X-rays revealed degenerative joint disease of the left knee.

VA records from 2009 to 2010 showed continued complaints of left knee pain.

On VA examination on May 2011, the flexion of the left knee was limited to 55 degrees and extension of the left knee was limited to 0 degrees, both with pain on movement.  There was no additional pain or loss of motion on repetition.  There was tenderness to palpation.  However, the knee was found to be stable.  X-rays revealed osteoarthritis of the left knee.  Functional effects included mild to moderate effects on activities of daily living, only preventing sports, and no significant effects on usual occupation.

VA records from 2012 to 2014 showed continued complaints of left knee pain.

On VA examination on December 2014, the flexion of the left knee was limited to 90 degrees and extension of the left knee was limited to 0 degrees, both with pain on movement.  There was no additional pain or loss of motion on repetition.  There was tenderness to palpation.  However, the knee was found to be stable.  X-rays revealed osteoarthritis of the left knee.  Functional effects included occupational impairment when knees are at the worst, to include difficulty with ambulation, prolonged standing, climbing stairs and in and out of cars.

Right Knee

The Veteran contends that his service-connected right knee is worse than reflected by his evaluation of 10 percent.  

VA treatment records in January 2008 show that the Veteran complained of frequent swelling in the right knee.  An x-ray taken on that date showed an unremarkable right knee.  In October 2009, the Veteran was seen for complaints of worsening right knee pain.

On VA examination on October 2009, the flexion of the right knee was limited to 123 degrees and extension of the right knee was limited to 0 degrees, both with pain on movement.  There was no additional pain or loss of motion on repetition.  There was tenderness to palpation and crepitus.  However, the knee was found to be stable.  X-rays revealed degenerative joint disease of the right knee.

VA records from 2009 to 2010 showed continued complaints of right knee pain.

On VA examination on May 2011, the flexion of the right knee was limited to 55 degrees and extension of the right knee was limited to 0 degrees, both with pain on movement.  There was no additional pain or loss of motion on repetition.  There was tenderness to palpation.  However, the knee was found to be stable.  X-rays revealed osteoarthritis of the right knee.  Functional effects included mild to moderate effects on activities of daily living, only preventing sports, and no significant effects on usual occupation.

VA records from 2012 to 2014 showed continued complaints of right knee pain.

On VA examination on December 2014, the flexion of the right knee was limited to 90 degrees and extension of the right knee was limited to 0 degrees, both with pain on movement.  There was no additional pain or loss of motion on repetition.  There was tenderness to palpation.  However, the knee was found to be stable.  X-rays revealed osteoarthritis of the right knee.  Functional effects included occupational impairment when knees are at the worst, to include difficulty with ambulation, prolonged standing, climbing stairs and in and out of cars.

Analysis

Left Knee

The Board finds that the evidence only supports the criteria for a 10 percent evaluation for the Veteran's service-connected left knee.  Here, the outpatient treatment records and VA examinations of records show that the Veteran's left knee is manifested by at most a limitation of flexion to 55 degrees and limitation of extension to 10 degrees with pain.  There has been no showing of any ankylosis, subluxation, dislocation, nonunion, or malunion.  Instability was shown, but has already been separately evaluated.   In order to warrant a higher evaluation, the Veteran's left knee must at least have 30 degrees of flexion or less, 15 degrees of extension or more, ankylosis, subluxation, dislocation, nonunion, or malunion.

Thus, after a consideration, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating throughout the period of appeal.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where an evaluation in excess of 10 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left knee disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's left knee disability.  The Veteran's left knee disability is manifested by symptoms such as pain and limitation of motion to 55 degrees of flexion and 10 degrees of extension.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Right Knee

The Board finds that the evidence only supports the criteria for a 10 percent evaluation for the Veteran's service-connected right knee.  Here, the outpatient treatment records and VA examinations of records show that the Veteran's right knee is manifested by at most a limitation of flexion to 55 degrees and limitation of extension to 0 degrees with pain.  There has been no showing of any ankylosis, instability, subluxation, dislocation, nonunion, or malunion.  In order to warrant a higher evaluation, the Veteran's left knee must at least have 30 degrees of flexion or less, 15 degrees of extension or more, ankylosis, instability, subluxation, dislocation, nonunion, or malunion.

Thus, after a consideration, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating throughout the period of appeal.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where an evaluation in excess of 10 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's right knee disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

The rating criteria adequately contemplate the Veteran's right knee disability.  The Veteran's right knee disability is manifested by symptoms such as pain and limitation of motion to 55 degrees of flexion and 0 degrees of extension.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial rating higher than 10 percent for limitation of extension of the left knee from August 24, 2009 is denied.
 
Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


